Judge Roane
pronounced the court’s opinion as follows:
• It appearing that the power of attorney from William Neely to Robert Anderson, among the exhibits, merely, authorized the said Anderson to perfect the contract of 1753, between Erwin Patterson dead William Watson, under whom the said Neely claimed, by paying the balance due for the laud thereby contracted to be conveyed, and procuring the legal title therefor ; and that it did not authorize him to make sale thereof, especially for a smaller sum than it actually cost in the year 1753'; and it being evident that this land had, in the mean time, very much increased in its value ; and there being moreover, reason to believe that the contract in 1785, between George Hannah and the said Anderson, was influenced, if not induced, by the practices of the former upon the weakness and credulity of the latter ; the court is of opinion, that the right accruing to the appellants, under the said last mentioned contract, does not stand on such a footing of fairness- and equity, that it ought to prevail over the legal title of the appellee.
On this ground, and. believing that nothing done in this suit, between the present parties, can bar or affect the right of William Neely, or those claiming under him, paramount the contract last mentioned, if, after so great a lapse of time, and, under all the circumstances' of this case, he or they should think proper to assert the same, the court is of opinion to affirm the decree.